Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 1 of 21 Page ID #:278




   1   JEAN PIERRE NOGUES (SBN 84445)
       jpn@msk.com
   2   MITCHELL SILBERBERG & KNUPP LLP
   3   2049 Century Park East, 18th Floor
       Los Angeles, CA 90067
   4   Telephone: (310) 312-3152
   5   Facsimile: (310) 312-3100
   6   MICHAEL F. BUCHANAN (Pro Hac Vice)
   7   mfbuchanan@pbwt.com
       PETER A. NELSON (Pro Hac Vice)
   8   pnelson@pbwt.com
   9   JEFFREY C. SKINNER (Pro Hac Vice)
       jskinner@pbwt.com
  10   PATTERSON BELKNAP WEBB & TYLER LLP
  11   1133 Avenue of the Americas
       New York, New York 10036
  12   Telephone: (212) 336-2350
  13   Facsimile: (212) 336-2222
  14   Counsel for Defendants Epiq Systems, Inc. and Epiq Class
       Action & Claims Solutions, Inc.
  15
  16                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  17
  18   BENJAMIN KARTER,                      CASE NO. 8:20-cv-01385-CJC-KES
       individually and on behalf of all
  19   others similarly situated,            CLASS ACTION
  20
                    Plaintiff,               MEMORANDUM OF POINTS AND
  21                                         AUTHORITIES IN SUPPORT OF
  22         v.                              DEFENDANTS’ MOTION TO
                                             DISMISS THE AMENDED
  23                                         COMPLAINT
       EPIQ SYSTEMS, INC., a Missouri
  24   corporation, and EPIQ CLASS
       ACTION & CLAIMS SOLUTIONS, Date: April 19, 2021
  25                                     Time: 1:30pm
       INC., a Rhode Island corporation,
  26                                     Place: Courtroom 9B
                    Defendants.          Judge: Honorable Cormac J. Carney
  27                                     Date Action Filed: July 29, 2020
  28
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 2 of 21 Page ID #:279




   1                                             TABLE OF CONTENTS
   2   TABLE OF AUTHORITIES ..................................................................................... ii
   3   PRELIMINARY STATEMENT ............................................................................... 1
   4   STATEMENT OF RELEVANT FACTS .................................................................. 3
   5            A.       Epiq Systems and Epiq Class Action Suffer A Ransomware
   6                     Attack .................................................................................................... 3
   7            B.       The California Consumer Privacy Act .................................................. 5
   8            C.       The Amended Complaint ...................................................................... 7
   9   ARGUMENT ............................................................................................................. 9
  10            I.       The CCPA Does Not Permit a Private Right of Action Against
  11                     Epiq Systems or Epiq Class Action ...................................................... 9
  12            II.      Karter Does Not Plausibly Allege A Violation Of The CCPA .......... 13
  13   CONCLUSION........................................................................................................ 17
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                                                      i
  28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 3 of 21 Page ID #:280




   1                                       TABLE OF AUTHORITIES
   2
   3
   4   Cases                                                                                                 Page(s)
   5   Ashcroft v. Iqbal,
          556 U.S. 662 (2009) ..................................................................... 3, 11, 14, 16, 17
   6   Atkinson v. Minted, Inc.,
   7      No. 3:20-cv-03869 (N.D. Cal. June 11, 2020) ................................................... 15
       Babadjanian v. Deutsche Bank Nat’l. Trust Co.,
   8      No. CV 10-02580 MMM (RZx),
   9      2011 U.S. Dist. LEXIS 165392 (C.D. Cal. Mar. 29, 2011) ............................... 16
       Bates v. Green Farms Condo. Ass’n,
  10      958 F.3d 470 (6th Cir. 2020) .............................................................................. 11
  11   Beaird v. Gonzales,
  12      495 F. Supp. 2d 81 (D.D.C. 2007)...................................................................... 10
       Blahous v. Sarrell Reg’l Dental Ctr. for Pub. Health, Inc.,
  13      No. 2:19-CV-798-RAH-SMD,
  14      U.S. Dist. LEXIS 125394 (M.D. Ala. July 16, 2020) .................................. 14, 15
       Blash v. Wells Fargo Bank,
  15      No. SACV14-02069CJC (RNBx),
  16      2015 WL 12791376 (C.D. Cal. Feb. 26, 2015) ............................................ 11, 16
       Cercas v. Ambry Genetics Corp.,
  17      No. 8:20-cv-00791 (C.D. Cal. Apr. 23, 2020).................................................... 15
  18   Conservation Force v. Salazar,
  19      646 F.3d 1240 (9th Cir. 2011) .............................................................................. 9
       Duran v. Maxim Healthcare Servs. Inc.,
  20      No. CV 17-01072-AB (EX),
  21      U.S. Dist. LEXIS 225777 (C.D. Cal. Mar. 9, 2018) .................................... 10, 11
       Ebner v. Fresh, Inc.,
  22      838 F. 3d 958 (9th Cir. 2016) ............................................................................... 9
  23   Gardiner v. Walmart Inc.,
          No. 4:20-cv-04618-JSW (N.D. Cal. Mar. 5, 2021) ............................................ 15
  24
       Helstern v. City of San Diego,
  25      No. 13-CV-0321-LAB (RBB),
  26      2013 U.S. Dist. LEXIS 97707 (S.D. Cal. July 10, 2013) ....................... 14, 16, 17

  27
                                                               ii
  28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 4 of 21 Page ID #:281




   1   Henderson v. Borough of Baldwin,
          No. 15-1011, U.S. Dist. LEXIS 127609 (W.D. Pa. Sept. 20, 2016) .................. 10
   2   Rahman v. Marriott Int’l,
   3      No. 20-cv-00654 (C.D. Cal. Apr. 3, 2020)......................................................... 15
       Strautins v. Trustwave Holdings, Inc.,
   4      27 F. Supp. 3d 871 (N.D. Ill. 2014).............................................................. 14, 15
   5   Worix v. MedAssets, Inc.,
          869 F. Supp. 2d 893 (N.D. Ill. 2012).................................................................. 11
   6
   7
       Statutes
   8
       California Consumer Privacy Act,
   9      Cal. Civ. Code § 1798.100 et seq. ............................................................... passim
  10   11 Cal. Code Reg. 999.314(b) ................................................................................. 13

  11
       Other Authorities
  12
       Lauren Davis, The Impact of the California Consumer Privacy
  13     Act on Financial Institutions Across the Nation,
         24 N.C. Banking Inst. 499 (2020). ....................................................................... 6
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                                              iii
  28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 5 of 21 Page ID #:282




   1         Defendants Epiq Systems, Inc. (“Epiq Systems”) and Epiq Class Action &
   2   Claims Solutions, Inc. (“Epiq Class Action”) respectfully submit this memorandum
   3   of points and authorities in support of their motion to dismiss the Amended
   4   Complaint of Plaintiff Benjamin Karter (“Karter”) pursuant to Federal Rule of Civil
   5   Procedure 12(b)(6).
   6                            PRELIMINARY STATEMENT
   7         In late February 2020, Epiq Systems and Epiq Class Action were the victims
   8   of a ransomware attack. Ransomware uses malicious software to encrypt files on a
   9   victim’s computers or network and effectively lock the victim company out of its
  10   own data, in order to extort a ransom payment. The attack on Epiq Systems and
  11   Epiq Class Action severely disrupted their businesses by encrypting files across
  12   their networks. Both companies worked diligently to respond to the attack, regaining
  13   access to maliciously encrypted files, restoring their systems, and remediating the
  14   attack in a matter of weeks. Following the attack and a subsequent investigation, the
  15   Epiq Defendants publicly disclosed that although some files were encrypted by the
  16   ransomware attack and their businesses were disrupted, they found no evidence that
  17   any data belonging to their clients—personal or otherwise—was exfiltrated or stolen
  18   in connection with the ransomware attack.
  19         Nevertheless, in an opportunistic attempt to exploit the attack Epiq Systems
  20   and Epiq Class Action suffered, Karter subsequently filed this lawsuit under the
  21   California Consumer Privacy Act (“CCPA”) seeking statutory damages for himself
  22   and a putative class of California consumers. His Amended Complaint fails as a
  23   matter of law for two independent reasons, and should be dismissed.
  24         First, Karter cannot meet the threshold requirement for filing suit under the
  25   CCPA against Epiq Systems or Epiq Class Action because neither entity is a
  26   “business” covered by the CCPA. The CCPA only permits private lawsuits against
  27
                                                 1
  28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 6 of 21 Page ID #:283




   1   covered “businesses,” not “service providers.” To qualify as a “business” under the
   2   CCPA, Epiq Systems and Epiq Class Action must not only “collect[] consumers’
   3   personal information,” but also “determine[] the purposes and means of processing”
   4   that information. Yet Karter concedes in his Amended Complaint that Epiq Systems
   5   and Epiq Class Action are providers of legal services to other businesses—they only
   6   receive and process consumers’ information on behalf of their clients pursuant to
   7   written contracts that dictate the “purpose” of any use or processing of that
   8   information. Epiq Class Action only receives and uses personal information from
   9   individuals such as Karter to provide a legal service—class action administration—
  10   to its clients, which are law firms and class action defendants, not individual class
  11   members like Karter. Epiq Systems likewise only maintains consumer data as part
  12   of the litigation data hosting services it provides to its clients and does not control
  13   the purposes for which the data are used or processed. Both Defendants are thus, at
  14   most, “service providers” under the CCPA because they “process[] information on
  15   behalf of” their clients and obtain and use consumers’ personal information only
  16   “for the specific purpose of performing the services specified in the contract[s]”
  17   with their clients. The Amended Complaint does not and cannot allege any factual
  18   support to show that either Epiq Systems or Epiq Class Action is a covered
  19   “business” under the CCPA. Karter therefore simply has no right of action against
  20   either Defendant.
  21         Second, Karter provides no factual support for his speculative allegations that
  22   his “nonencrypted and nonredacted” personal information is “now in the hands of
  23   hackers,” along with the personal information of some unknown number of other
  24   California consumers. He alleges that his personal data was stolen during the attack,
  25   despite having made no attempt to investigate this claim and ignoring the
  26   Defendants’ public statements to the contrary. There is no basis for—and no truth
  27
                                                   2
  28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 7 of 21 Page ID #:284




   1   to—these allegations, which are insufficient to “nudge” Karter’s claim “across the
   2   line from conceivable to plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009).
   3   Karter simply recites the language of the CCPA private right of action and
   4   apparently hopes that what he says is true. His mere hoping does not satisfy Rule 8
   5   of the Federal Rules of Civil Procedure.
   6         For these reasons, the Court should dismiss the Amended Complaint with
   7   prejudice.
   8                        STATEMENT OF RELEVANT FACTS
   9   A.    Epiq Systems and Epiq Class Action Suffer A Ransomware Attack
  10         On February 29, 2020, Epiq Systems and Epiq Class Action suffered a
  11   ransomware attack. Ransomware is a type of malicious software, or malware,
  12   designed to deny access to a computer system or data until a ransom is paid.1 This
  13   malicious encryption can affect almost any kind of file or data, even if those files or
  14   data are already encrypted by the victim in the normal course of business. 2
  15         The ransomware attack on Epiq Systems and Epiq Class Action involved a
  16   type of ransomware called RYUK and related malware called “TrickBot,” which
  17   were deployed by malicious actors on the companies’ computer networks. RYUK
  18   uses encryption to block access to a system, device, or file until a ransom is paid. It
  19   is often placed on a system by other malware, most notably TrickBot.3 Once on a
  20
  21
       1
  22    The Cybersecurity and Infrastructure Security Agency, Ransomware, WWW.US-
       CERT.CISA.GOV, https://us-cert.cisa.gov/Ransomware (last visited Mar. 26, 2021).
  23
       2
  24    See Philip Bates, Why Encrypting Your Data Won’t Protect You From
       Ransomware, MUO, (June 28, 2017), https://www.makeuseof.com/tag/encrypting-
  25   data-wont-protect-ransomware/.
  26   3
        See Kimberly Goody, et al., A Nasty Trick: From Credential Theft Malware to
  27   Business Disruption, FIREEYE (Jan. 11, 2019), https://www.fireeye.com/blog/threat-
                                                3
  28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 8 of 21 Page ID #:285




   1   system, RYUK spreads through the network before beginning the encryption
   2   process. Unlike most data breaches, the modus operandi of the ransomware variant
   3   used in the attack on Epiq Systems and Epiq Class Action is to disrupt businesses
   4   rather than steal personal data.4
   5         As a result of the ransomware attack, some of Epiq Systems’ and Epiq Class
   6   Action’s servers and data were encrypted—for files that were already encrypted in
   7   the regular course of business, double-encrypted—rendering them and the data on
   8   them inaccessible and unreadable to anyone. In response, Epiq Systems and Epiq
   9   Class Action deployed multiple tools to thwart the attack, took their systems offline,
  10   determined the nature and extent of the unauthorized activity on their systems, and
  11   worked diligently to safely and securely restore their systems to full operations. 5
  12         Over the weeks that followed the ransomware attack, Epiq Systems and Epiq
  13   Class Action provided periodic updates to their clients and the public about the
  14
  15
  16   research/2019/01/a-nasty-trick-from-credential-theft-malware-to-business-
       disruption.html.
  17
       4
  18     See Van Ta, Aaron Stephens, It’s Your Money and They Want It Now — The Cycle
       of Adversary Pursuit, FIREEYE (Mar. 31, 2020), https://www.fireeye.com/blog/
  19   threat-research/2020/03/the-cycle-of-adversary-pursuit.html (noting that threat
  20   actors like the one involved in the ransomware attack on Epiq Systems and Epiq
       Class Action cost organizations millions of dollars “due to business disruption and
  21   ransom payments,” not data theft). Some ransomware attackers using ransomware
  22   variants other than RYUK—primarily a variant called Maze—have started to steal
       data in addition to encrypting files on the victim’s systems. See e.g., Pieter Arntz,
  23   Maze: the ransomware that introduced an extra twist, Malwarebytes Labs (May 29,
  24   2020), https://blog.malwarebytes.com/threat-spotlight/2020/05/maze-the-
       ransomware-that-introduced-an-extra-twist/.
  25
       5
  26    Epiq Systems, Epiq News, Client Systems Restored (March 26, 2020),
       https://www.epiqglobal.com/en-us/about/news/corporate/client-systems-restored.
  27
                                                  4
  28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 9 of 21 Page ID #:286




   1   attack and the companies’ response. In a March 26, 2020, statement on its website,
   2   Epiq Systems announced that “all client-facing systems globally are back up and
   3   running. We began restoring full functionality for client systems two weeks ago, and
   4   have now completed our restoration and hardening activities for all client-facing
   5   environments.”6
   6             Epiq Systems also publicly announced that it had “found no evidence that any
   7   client data was accessed, misused, or exfiltrated,” and that “[t]here has been no
   8   evidence of malicious activity in our system since March 1, 2020, and the attack did
   9   not impact our backup systems or data.”7
  10   B.        The California Consumer Privacy Act
  11             The CCPA is a sweeping new consumer privacy law that became operative on
  12   January 1, 2020. In relevant part, the CCPA permits California consumers to bring
  13   civil suits against a “business” for injunctive or declaratory relief and statutory
  14   damages between $100 and $750 “per consumer per incident or actual damages,
  15   whichever is greater.” Cal. Civ. Code § 1798.150(a)(1)(A)–(C).
  16             The CCPA’s private right of action is limited to consumers “whose
  17   nonencrypted and nonredacted personal information . . . is subject to an
  18   unauthorized access and exfiltration, theft, or disclosure as a result of the business’s
  19   violation of the duty to implement and maintain reasonable security procedures and
  20   practices appropriate to the nature of the information to protect the personal
  21   information.” Id. § 1798.150 (emphasis added). To prevail on a claim under the
  22
  23
       6
  24       Id.
  25   7
        Id. (emphasis added). In an earlier update, dated March 19, 2020, Epiq Systems
  26   also disclosed that “we have found no evidence that any client data has been
       accessed, misused, or extracted.” Id.
  27
                                                   5
  28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 10 of 21 Page ID
                                  #:287



 1   CCPA, therefore, a private citizen plaintiff must prove five separate elements: (i) as
 2   a threshold matter, that the defendant is a covered “business” under the CCPA, and
 3   not a “service provider”—because the latter are not subject to consumer suits
 4   brought under the CCPA; (ii) that the defendant possessed the plaintiff’s “personal
 5   information”; (iii) that this personal information was “exfiltrated”; (iv) that, if the
 6   plaintiff’s information was actually exfiltrated, it was in a “nonencrypted and
 7   nonredacted” form; and (v) that this exfiltration was a direct result of the
 8   defendant’s failure to “implement and maintain reasonable security procedures and
 9   practices.” See id. §§ 1798.150, 1798.140.
10         The CCPA defines a “business” as a for-profit entity that “collects
11   consumers’ personal information or on the behalf of which that information is
12   collected and that alone, or jointly with others, determines the purposes and means
13   of the processing of consumers’ personal information.” Id. § 1798.140(c)(1). The
14   CCPA separately defines a “service provider” as an entity that “processes
15   information on behalf of a business and” is a company “to which the business
16   discloses a consumer’s personal information for a business purpose pursuant to a
17   written contract.” Id. § 1798.140(v). A private citizen may sue a “business” under
18   the CCPA, id. § 1798.150(a)(1), but not a “service provider”—which can only be
19   sued by the California Attorney General, id. § 1798.155(b).
20         The CCPA’s distinction between a “business” and a “service provider” is
21   indicative of the law’s primary concern with giving California residents more
22   control over their personal information and its focus on regulating companies that
23   sell consumers’ personal information.8 For example, one of the statute’s core
24
25
     8
26    See Lauren Davis, The Impact of the California Consumer Privacy Act on
     Financial Institutions Across the Nation, 24 N.C. Banking Inst. 499, 503 (2020).
27
                                                 6
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 11 of 21 Page ID
                                  #:288



 1   privacy provisions requires businesses that sell consumers’ personal information—
 2   but not service providers—to provide those consumers with notice of disclosure of
 3   personal information and the right to opt-out of such disclosures. See id. § 1798.120.
 4         Separately, the CCPA also requires a consumer to provide an alleged violator
 5   written notice of the alleged CCPA violation, id. § 1798.150(b), and gives the
 6   business 30 days to “cure” the violation and provide the consumer with “an express
 7   written statement that the violations have been cured and that no further violations
 8   shall occur.” Id. A consumer may only pursue statutory damages if the business
 9   does not cure the alleged violation and provide the required written statement. Id.
10   C.    The Amended Complaint
11         Plaintiff Karter’s sole claim is that Epiq Systems and Epiq Class Action
12   violated the CCPA as a result of the ransomware attack they suffered in 2020. (Id.
13   ¶¶ 38–45.) He purports to represent himself and a class of “[a]ll persons residing in
14   California whose nonredacted and nonencrypted personal information was
15   compromised in the data breach(es) affecting Epiq’s network(s) in 2020.” (Id. ¶ 29.)
16   He seeks injunctive relief “in the form of an order enjoining Defendant from
17   continuing to fail to implement reasonable procedures to protect Plaintiff’s and the
18   Class’s personal information” (id. ¶ 44), without specifying what such relief would
19   entail or how Epiq Systems or Epiq Class Action have failed to implement
20   reasonable procedures to protect consumers’ personal information. He also seeks
21   “statutory damages in an amount not less than one hundred dollars ($100) and not
22   greater than seven hundred and fifty ($750) per consumer per incident.” (Id. ¶ 45.)
23         In response to Epiq Systems’ initial motion to dismiss, Karter amended his
24   complaint to add a conclusory allegation that Epiq Systems and Epiq Class Actions
25   are “businesses” under the CCPA. (Id. ¶¶ 23, 40.) Yet Karter acknowledges that
26   Defendants “collect consumers’ personal information pursuant to contractual
27
                                               7
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 12 of 21 Page ID
                                  #:289



 1   agreements with their clients, including for the purposes of class action
 2   administration,” and admits that “the purpose of Epiq’s data collection may be
 3   subject to contract” (id. ¶ 23)—essentially conceding facts that make both
 4   Defendants “service providers” under the CCPA, not covered “businesses.” Karter
 5   then simply parrots the definition of “business” under the CCPA in a conclusory
 6   allegation that Defendants “themselves determine the purposes and means of
 7   processing the data they collect” and “perform processing functions that are not
 8   determined by Epiq’s clients.” (Id.)
 9         Regarding the merits of his claim, Karter alleges that he submitted “a tax
10   form containing [his] social security number to Epiq in relation to a class action
11   settlement which Epiq administered and in which [he] was a class member.” (Id. ¶
12   25.) Karter fails to provide any other details relevant to assessing his claim,
13   however, including when, to which Epiq entity, or in connection with which matter
14   he provided this information.
15         Karter further alleges—without any factual basis—that the “malware and
16   ransomware exfiltrated sensitive data on Epiq’s network(s) and the data is now in
17   the hands of the perpetrators.” (Id. ¶¶ 6, 26.) This conclusory allegation, repeated
18   several times throughout the Amended Complaint, is the sum total of Karter’s claim
19   that his data was subject to “exfiltration, theft, or disclosure” (id. ¶ 26), a required
20   element of a claim under the CCPA. Karter provides no factual support for this
21   allegation, which is contradicted by Epiq Systems’ public statements about the
22   attack. Karter does not claim to have conducted any factual investigation into
23   whether his data was actually exfiltrated or acquired by third parties, and points to
24   no evidence that his (or anyone’s) personal information was made available on the
25   dark web or elsewhere as a result of the ransomware attack. To satisfy the statutory
26   requirement that his data was both “nonencrypted” and “nonredacted” at the time of
27
                                                 8
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 13 of 21 Page ID
                                  #:290



 1   the alleged exfiltration, Karter likewise merely parrots the statutory language
 2   without providing factual support or any indication that he conducted an
 3   investigation to support that conclusory allegation. (Id. ¶ 7.)
 4         The remainder of Karter’s Amended Complaint is a rote recitation—often in
 5   long block quotes—of the language of the CCPA and requirements to certify a class.
 6                                        ARGUMENT
 7         Dismissal pursuant to Rule 12(b)(6) “is appropriate if the plaintiff has not
 8   alleged enough facts to state a claim to relief that is plausible on its face.” Ebner v.
 9   Fresh, Inc., 838 F. 3d 958, 962–63 (9th Cir. 2016). “Determining whether a
10   complaint states a plausible claim for relief is a context-specific task that requires
11   the reviewing court to draw on its judicial experience and common sense.” Id.
12   (internal quotation marks omitted). Whatever the facts alleged, dismissal is
13   warranted when the plaintiff fails to articulate a viable theory of recovery.
14   Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011). Here, Karter’s
15   complaint fails for two reasons. First, Karter cannot sue Epiq Systems or Epiq Class
16   Action under the CCPA as a matter of law because neither entity is a covered
17   “business” under the statute. Second, even if the CCPA were available to Karter, his
18   allegations that his “personal information” was “exfiltrated” in a “nonencrypted and
19   nonredacted” form are far too conclusory to support a plausible claim.
20   I.    The CCPA Does Not Permit a Private Right of Action Against Epiq
21         Systems or Epiq Class Action
22         At the threshold, Karter—a private citizen—is only permitted to assert a
23   claim under the CCPA against Epiq Systems and Epiq Class Action if he can
24   establish that these entities are covered “businesses,” not mere “service providers.”9
25
26   9
      Only the California Attorney General is authorized to bring civil legal claims
27   under the CCPA against service providers. Cal. Civ. Code. § 1798.155(b).
                                              9
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 14 of 21 Page ID
                                  #:291



 1   Karter’s conclusory allegations that the Epiq Defendants are businesses and not
 2   service providers are facially implausible and contradicted by Karter’s own
 3   allegations about the services that the Epiq Defendants provide to their clients. He
 4   therefore has failed to clear this threshold requirement to filing suit under the CCPA,
 5   and has no cognizable claim against either Epiq Systems or Epiq Class Action. See
 6   Henderson v. Borough of Baldwin, No. 15-1011, U.S. Dist. LEXIS 127609, at *18–
 7   19 (W.D. Pa. Sept. 20, 2016) (plaintiff failed to state a cognizable HIPAA claim
 8   because he could not allege that defendant employer was a covered entity under the
 9   statute); Beaird v. Gonzales, 495 F. Supp. 2d 81, 83 n.2 (D.D.C. 2007) (“Plaintiffs
10   fail to state a claim under the ADA because it does not apply to the federal
11   government.”).
12         As relevant here, the CCPA defines a “business” as a for-profit entity that
13   “collects consumers’ personal information or on the behalf of which that
14   information is collected and that alone, or jointly with others, determines the
15   purposes and means of the processing of consumers’ personal information.” Cal.
16   Civ. Code § 1798.140(c)(1) (emphasis added). The CCPA separately defines a
17   “service provider” as an entity that “processes information on behalf of a business
18   and” is a company “to which the business discloses a consumer’s personal
19   information for a business purpose pursuant to a written contract.” Cal. Civ. Code.
20   § 1798.140(v) (emphasis added).
21         Karter’s original complaint failed to allege that either Epiq Defendant was a
22   covered business. In his Amended Complaint, Karter has attempted to correct this
23   pleading defect by adding a conclusory allegation that both entities are “businesses”
24   under the CCPA, because they “themselves” allegedly “determine the purposes and
25   means of processing the data they collect” and “perform processing functions that
26   are not determined by Epiq’s clients.” (Am. Compl. ¶ 23.) This new allegation does
27
                                               10
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 15 of 21 Page ID
                                  #:292



 1   not remedy Karter’s defective complaint because Karter has done nothing more than
 2   recite the statutory definition of a business. See, e.g., Duran v. Maxim Healthcare
 3   Servs. Inc., No. CV 17-01072-AB (EX), U.S. Dist. LEXIS 225777, at *12 (C.D.
 4   Cal. Mar. 9, 2018) (dismissing FLSA claims because “Plaintiffs’ allegations
 5   parrot[ed] the statutory language and d[id] not provide specific facts to support” the
 6   claims); Blash v. Wells Fargo Bank, No. SACV14-02069CJC (RNBx), 2015 WL
 7   12791376, at *5 (C.D. Cal. Feb. 26, 2015) (Carney, J.) (dismissing California
 8   Consumer Reporting Agency Act claim because it relied entirely on “threadbare
 9   recitals” of the statutory language); Worix v. MedAssets, Inc., 869 F. Supp. 2d 893,
10   899 (N.D. Ill. 2012) (“Although Worix states in his complaint that MedAssets is a
11   ‘covered entity,’ … legal conclusions and conclusory allegations merely reciting the
12   elements of the claim are not entitled to the presumption of truth.” (citing Ashcroft v.
13   Iqbal, 556 U.S. 662 (2009))); Bates v. Green Farms Condo. Ass’n, 958 F.3d 470,
14   480 (6th Cir. 2020) (affirming dismissal of complaint for failure to adequately allege
15   defendants were covered “debt collectors” where pleadings were “no more than
16   conclusions” and therefore “not entitled to the assumption of truth.”).
17         Indeed, in the same new paragraph, Karter concedes that both Epiq
18   Defendants “collect consumers’ personal information pursuant to contractual
19   agreements with their clients, including for the purposes of class action
20   administration” (Am. Compl. ¶ 23)—a key concession that fits them squarely within
21   the definition of “service provider” under the CCPA. Karter also concedes that “the
22   purpose of Epiq’s data collection may be subject to contract” (id.), another key
23   characteristic of exempt service providers, not covered businesses.
24         The Amended Complaint elsewhere explicitly concedes that Defendants
25   process information on behalf of other businesses. Specifically, the Amended
26   Complaint alleges that Epiq Systems is “a worldwide provider of legal services,
27
                                               11
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 16 of 21 Page ID
                                  #:293



 1   serving law firms, corporations, financial institutions and government agencies.”
 2   (Am. Compl. ¶ 1 (emphasis added).) 10 To the extent Epiq Systems receives and
 3   processes consumer information, that is done on behalf of its clients—“helping them
 4   streamline the administration of business operations, class action and mass tort,
 5   court reporting, eDiscovery, regulatory, compliance, restructuring, and bankruptcy
 6   matters.” (Id.)
 7         The Amended Complaint further alleges that Epiq Class Action “administers
 8   class action and mass tort settlements and judgments for litigants and courts alike.”
 9   (Id. ¶ 2 (emphasis added).) If any party to the class action settlement administration
10   process is a “business” under the CCPA, it is the client that hires Epiq Class Action.
11   It is the clients that decide which personal information to collect and how, not Epiq
12   Class Action. And it is the clients that determine the purpose for collecting that
13   information, not Epiq Class Action. Epiq Class Action, on the other hand, only
14   receives and processes information to satisfy its clients’ obligations to administer
15   the class action settlements, always pursuant to written contracts.
16         For these reasons, Epiq Systems and Epiq Class Action are not companies “on
17   whose behalf” consumer data is processed. Rather, they are companies that
18   “process[] information on behalf of” their clients and “to which [their clients]
19   disclose[] a consumer’s personal information for a business purpose pursuant to a
20   written contract.” Cal. Civ. Code. § 1798.140(v).
21         The fact that Karter alleges he provided his personal information directly to
22   Epiq Class Action does nothing to salvage his defective claim. The California
23   Attorney General’s implementing regulations already considered this precise
24
25
     10
26     Quoting Epiq Systems, About Epiq, https://www.epiqglobal.com/en-
     us/about/overview (last visited Mar. 26, 2021).
27
                                               12
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 17 of 21 Page ID
                                  #:294



 1   scenario, and clarify that the distinction between a “business” and “service provider”
 2   remains even where the service provider collects information directly from
 3   consumers. See 11 Cal. Code Reg. 999.314(b). If a business “directs a second entity
 4   to collect personal information directly from a consumer” on the “first business’s
 5   behalf, and the second entity would otherwise meet the requirements and obligations
 6   of a ‘service provider’ under the CCPA and these regulations, the second entity shall
 7   be deemed a service provider of the first business for purposes of the CCPA and
 8   these regulations.” Id. This is consistent with the CCPA’s aim of empowering
 9   California consumers to sue the businesses who direct the collection and use of their
10   personal information, not the service providers who might collect that information at
11   the businesses’ direction. It is of no moment that Epiq Class Action may have
12   received Karter’s personal information directly from him, because—as Karter’s own
13   allegations establish—it indisputably did so on behalf of a client to administer a
14   class action settlement.
15   II.    Karter Does Not Plausibly Allege A Violation Of The CCPA
16          The Amended Complaint’s allegations with respect to the central elements of
17   Karter’s CCPA claim are inadequate to state a plausible claim for relief. Karter
18   offers no factual support for his conclusory allegation that his personal information
19   was exfiltrated during the ransomware attack or that his information was both
20   nonencrypted and nonredacted at the time of the alleged exfiltration—both required
21   for a claim under the CCPA.
22          Karter alleges that as a result of the ransomware attack Epiq Systems and
23   Epiq Class Action suffered, his personal information was “exfiltrated” (Am. Compl.
24   ¶ 6), “stolen” (id. ¶ 7), subject to “exfiltration” (id. ¶ 19), “subject to an
25   unauthorized access and exfiltration, theft, or disclosure” (id. ¶ 26), “exfiltrated and
26   subject to unauthorized disclosure” (id. ¶ 42), and that his “information is now in the
27
                                                 13
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 18 of 21 Page ID
                                  #:295



 1   hands of hackers” (id. ¶ 28). Despite his repeated incantation of the specter of stolen
 2   data, Karter pleads no facts to support these conclusory allegations. He makes no
 3   mention of any effort to investigate whether his data was stolen or exfiltrated, and
 4   the allegation is contradicted by Epiq Systems’ public statements that it had “found
 5   no evidence that any client data was accessed, misused, or exfiltrated” as a result of
 6   the ransomware attack. 11 In the end, Karter’s allegations are nothing more than “a
 7   shot in the dark,” Helstern v. City of San Diego, No. 13-CV-0321-LAB (RBB), U.S.
 8   Dist. LEXIS 97707, at *14-15 (S.D. Cal. July 11, 2013), that he hopes to use to
 9   “unlock the doors of discovery,” Iqbal, 556 U.S. at 678–79. That is not enough to
10   overcome a motion to dismiss.
11         Even in cases where there is no dispute that data was stolen during a data
12   breach, courts have held that conclusory allegations of data theft cannot survive a
13   motion to dismiss. In Strautins v. Trustwave Holdings, Inc., 27 F. Supp. 3d 871, 880
14   (N.D. Ill. 2014), for example, the plaintiff alleged that her personal information was
15   “stolen and compromised” as a result of the defendant’s data breach, but the court
16   found that to be “a conclusion in need of factual support.” Id. Like the Amended
17   Complaint here, the plaintiff’s complaint in Strautins “rest[ed] entirely on the
18   assumption that her PII was disclosed because (1) the [defendant] was cyber-
19   attacked and (2) because she filed tax returns in South Carolina” and her data was
20   therefore in the database that was attacked. Id. The court held that “the fact that
21   hackers gained some access to a . . . database does not necessarily mean, or even
22   plausibly suggest, that they obtained access to all of the data in [defendant’s]
23   possession, and the complaint provides no basis to infer that the hacker (or hackers)
24
25
     11
26     See https://www.epiqglobal.com/en-us/about/news/corporate/client-systems-
     restored (last visited Mar. 26, 2021).
27
                                                14
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 19 of 21 Page ID
                                  #:296



 1   obtained [plaintiff’s] data.” Id.; see also Blahous v. Sarrell Reg’l Dental Ctr. for
 2   Pub. Health, Inc., No. 2:19-CV-798-RAH-SMD, U.S. Dist. LEXIS 125394, at *15
 3   (M.D. Ala. July 16, 2020) (holding that “the fact that the Breach occurred cannot in
 4   and of itself be enough, in the absence of any imminent or likely misuse of protected
 5   data, to provide Plaintiffs with standing to sue,” particularly where “Plaintiffs fail to
 6   allege that they or members of the putative class have suffered actual identity theft.
 7   Instead, their pleading speaks of possibilities and traffics in maybes.”).
 8         Such conclusory allegations failed in Strautins—a case where data was
 9   admittedly stolen—and they are doubly insufficient in a case such as this, arising
10   from a ransomware attack involving no evidence of exfiltration or effort by the
11   plaintiff to conduct even the most basic pre-filing investigation.
12         By contrast, other plaintiffs bringing claims under the CCPA have had at least
13   a plausible basis for alleging exfiltration before filing their complaints. In a recently-
14   dismissed case against Walmart alleging a violation of the CCPA, for example, the
15   plaintiff apparently conducted an investigation before filing his complaint to
16   confirm that his personal information was available on the dark web as a result of
17   the defendant’s data breach. See Gardiner v. Walmart Inc., No. 4:20-cv-04618-JSW,
18   Dkt. No. 43 at 1-2 (N.D. Cal. Mar. 5, 2021) (“Plaintiff alleges that his data is
19   currently being sold on the dark web as a result of the [Walmart] data breach and
20   that he has communications with hackers affirming that the accounts being sold
21   belong to Walmart customers.”). In several other cases involving CCPA claims, the
22   plaintiffs’ claims arose from the fact that their personal information had been
23   exfiltrated as part of a publicly-disclosed data breach. See, e.g., Atkinson v. Minted,
24   Inc., No. 3:20-cv-03869 (N.D. Cal. June 11, 2020) (claim arising out of data breach
25   that resulted in the exfiltration of 73.2 million records that included passwords,
26   names, email addresses, and other information); Cercas v. Ambry Genetics Corp.,
27
                                                15
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 20 of 21 Page ID
                                  #:297



 1   No. 8:20-cv-00791 (C.D. Cal. Apr. 23, 2020) (claim arising out of a data breach that
 2   resulted in the exposure and exfiltration of sensitive personal and medical
 3   information of more than 232,200 patients); Rahman v. Marriott Int’l, No. 20-cv-
 4   00654 (C.D. Cal. Apr. 3, 2020) (claim arising out of a cybersecurity breach affecting
 5   5.2 million consumers, which Marriott announced on March 31, 2020 and about
 6   which it sent e-mails to affected customers).
 7         Here, Karter undertook no investigation to determine whether his personal
 8   information had been exfiltrated or was in fact accessible on the dark web, and the
 9   Epiq Defendants stated publicly that they had seen no evidence that any client data
10   had been exfiltrated as a result of the ransomware attack. Karter’s conclusory
11   allegations, unsupported by fact, do not adequately plead a violation of the CCPA
12   because they “simply don’t raise the right to relief [above] the speculative level.”
13   Helstern, 2013 U.S. Dist. LEXIS 97707, at *14–15. The Court must “not ‘unlock
14   the doors of discovery for a plaintiff armed with nothing more than conclusions.’”
15   Id. (quoting Iqbal, 556 U.S. at 678–79).
16         Karter makes similar repeated and unsupported allegations that his personal
17   information was “nonencrypted and nonredacted.” (Am. Compl. ¶¶ 7, 19, 42.) This
18   allegation again simply recites one element of the claim as if it were a factual
19   allegation. See, e.g., Duran, 2018 U.S. Dist. LEXIS 225777, at *12 (dismissing
20   claims based on allegations that “parrot[ed] the statutory language and d[id] not
21   provide specific facts”); Blash, 2015 WL 12791376, at *5 (dismissing claim based
22   on “threadbare recitals” of statutory language); Babadjanian v. Deutsche Bank
23   Nat’l. Trust Co., No. CV 10-02580 MMM (RZx), 2011 U.S. Dist. LEXIS 165392, at
24   *36 (C.D. Cal. Mar. 29, 2011) (“This conclusory allegation, which essentially
25   recites the elements of a [statutory] claim, is insufficient to satisfy Rule 8.”). As
26   with Karter’s allegation that his personal information was exfiltrated, the allegation
27
                                                16
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 8:20-cv-01385-CJC-KES Document 55-1 Filed 03/26/21 Page 21 of 21 Page ID
                                  #:298



 1   that his information was not encrypted or redacted is “a shot in the dark” that is
 2   inadequate to plead a CCPA violation. Iqbal, 556 U.S. at 678–79; Helstern, 2013
 3   U.S. Dist. LEXIS 97707, at *14–15.
 4                                      CONCLUSION
 5         For the foregoing reasons, the Court should dismiss the Amended Complaint
 6   against Epiq Systems and Epiq Class Action in its entirety with prejudice.
 7
     Dated: March 26, 2021            MITCHELL SILBERBERG & KNUPP LLP
 8
 9                                    /s/ Jean Pierre Nogues
10                                           Jean Pierre Nogues

11                                    2049 Century Park East, 18th Floor
12                                    Los Angeles, CA 90067
                                      Telephone: (310) 312-3152
13                                    Facsimile: (310) 312-3100
14
                                      MICHAEL F. BUCHANAN (Pro Hac Vice)
15                                    mfbuchanan@pbwt.com
16                                    PETER A. NELSON (Pro Hac Vice)
                                      pnelson@pbwt.com
17                                    JEFFREY C. SKINNER (Pro Hac Vice)
18                                    jskinner@pbwt.com
                                      PATTERSON BELKNAP WEBB & TYLER LLP
19                                    1133 Avenue of the Americas
20                                    New York, New York 10036
                                      Telephone: (212) 336-2350
21                                    Facsimile: (212) 336-2222
22
                                      Counsel for Defendants Epiq Systems, Inc. and
23                                    Epiq Class Action & Claims Solutions, Inc.
24
25
26
27
                                               17
28    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
